                      Case 1:19-cv-11096-DLC Document 117
                                                      116 Filed 08/07/20
                                                                08/06/20 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                    MARK D. ZUCKERMAN
Corporation Counsel                              100 CHURCH STREET                                         Senior Counsel
                                                 NEW YORK, NY 10007                        E-mail: mzuckerm@law.nyc.gov
                                                                                                    Phone: (212) 356-3519
                                                                                                      Fax: (212) 788-9776



                                                                      August 6, 2020


        VIA ECF
        The Honorable Denise L. Cote
        United States District Judge
                                                        MEMO ENDORSED
        Southern District of New York
        500 Pearl Street
        New York, N.Y. 10007


                          Re: Kathy Camacho, et. al. v. City of New York, et. al., 19 CV 11096 (DLC)

        Your Honor:

                        I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, representing defendants in the above-referenced matter. I write jointly
        with plaintiffs’ counsel to respectfully request that discovery be stayed herein through September
        18, 2020, with the exception of defendants’ testing of the subject books/magazines by a private
        laboratory, Ascertain Forensics, which will proceed.

                        Since the last court conference of February 28, 2020, the parties have engaged in
        substantial written discovery and motion practice, despite the pandemic. The parties believe that
        at this juncture that settlement should be explored. Counsel for the parties had a telephonic pre-
        settlement scheduling conference with the assigned Magistrate Judge this morning, Magistrate
        Judge Wang, and a full telephonic settlement conference has now been set for September 14,
        2020, at 2:30 p.m. Given that there are six named plaintiffs in this lawsuit, the parties wish to
        focus on settlement through the scheduled settlement conference.

                        One issue that came up at the last pretrial conference of February 28, 2020, was
        testing of the subject books and magazines which are believed to be in possession of the NYPD
        Property Clerk. When counsel for the parties met and conferred as the pandemic began,
        plaintiffs’ counsel indicated that they felt the need for retesting was premature in light of
        documents in the NYPD Laboratory’s possession as to testing already performed by the NYPD
        Laboratory, though defendants’ counsel had not had the opportunity to discuss that assertion with
         Case 1:19-cv-11096-DLC Document 117
                                         116 Filed 08/07/20
                                                   08/06/20 Page 2 of 2




a consultant. (Docket 86) After extensions granted by the Court due to the pandemic, the City
produced the NYPD Laboratory documents on May 18, 2020 to plaintiffs’ counsel. I was only
recently able to discuss the testing issue with a consultant and the City has decided that it does
want to have the evidence tested by Ascertain Forensics. Plaintiffs have no objection to the
testing being performed. As it will take some time to get the test results, the parties believe that
the best course is to proceed with the settlement conference before Magistrate Judge Wang on
September 14th.

               Based on the foregoing, in the interest of judicial economy, and to preserve
resources, the parties respectfully request to stay discovery of this matter through September 18,
2020.

               Thank you for your consideration herein.
                                                             Respectfully submitted,

                                                             /s/ Mark D. Zuckerman

                                                             Mark D. Zuckerman
                                                             Senior Counsel


                                  Granted. Discovery, with the exception of retesting
                                  of the reading materials at issue in this case by
                                  Ascertain Forensics, is stayed until September 18,
                                  2020. 8.07.2020.
cc: All Counsel (via ECF)




                                                 2
